Citation Nr: 1615089	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-30 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot fifth metatarsal fracture, to include degenerative arthritis.

2.  Entitlement to disability ratings in excess of 10 percent prior to May 5, 2011, and in excess of 40 percent thereafter, for posttraumatic concussion syndrome with a history of skull fracture, with residuals of headaches, sleep difficulty, anxiety, depression, irritability, and memory problems.

3.  Entitlement to an initial disability rating in excess of 10 percent for recurrent vertigo.

4.  Entitlement to a disability rating in excess of 10 percent for unilateral deafness, left ear.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 (right foot, concussion, left ear), August 2008 (concussion, vertigo), and September 2009 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Atlanta, Georgia, respectively.  In a January 2012 rating decision, the RO increased the Veteran's disability rating for posttraumatic concussion syndrome from 10 to 40 percent effective as of May 5, 2011.

In April 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In March 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for throat cancer has been raised by the record in November 2015 and March 2016 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board observes that the Veteran most recently filed a VA Form 21-22 in favor of the Georgia Department of Veterans Service, which VA received on April 23, 2012.  This supersedes the October 28, 2004 Form 21-22 from Disabled American Veterans (DAV), which was marked as revoked due to a new power of attorney (POA), effective as of April 23, 2012-the date of receipt of the VA Form 21-22 from the Georgia Department of Veterans Service.  The Board further observes that the Veteran acknowledged at his March 2016 videoconference hearing that DAV was representing him at the hearing.  As none of the Veteran's claims are being denied either in whole or in part, he was not prejudiced thereby, and neither has he raised any objection thereto.  Consequently, the Board will proceed, acknowledging the Georgia Department of Veterans Service as the Veteran's representative, as this reflects the will of the Veteran as expressed in his most recent VA Form 21-22.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to disability ratings in excess of 10 percent prior to May 5, 2011, and in excess of 40 percent thereafter, for posttraumatic concussion syndrome with a history of skull fracture, with residuals of sleep difficulty, anxiety, depression, irritability, and memory problems; 2) entitlement to an initial disability rating in excess of 10 percent for recurrent vertigo; 3) entitlement to a disability rating in excess of 10 percent for unilateral deafness, left ear; and 4) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  Residuals of a right foot fifth metatarsal fracture, to include degenerative arthritis, had their onset in service.

2.  The Veteran's posttraumatic neuropathic migraine headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for residuals of a right foot fifth metatarsal fracture, to include degenerative arthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a separate 50 percent disability evaluation, and no higher, for posttraumatic neuropathic migraine headaches, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: Right Foot Fifth Metatarsal Fracture Residuals

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran was diagnosed with arthritis to a degree of 10 percent within one year from the date of termination of service.

In his November 2006 notice of disagreement, the Veteran contends that "as a direct result of the 5th metatarsal fracture" in service, he experiences "a great deal of pain on a daily basis."  He further explains that his in-service right fifth metatarsal fracture caused him to develop arthritis, which is painful.

The Veteran testified at his March 2016 videoconference hearing that he fractured his right fifth metatarsal in service, and has experienced discomfort in his right big toe ever since sustaining that fracture.  See transcript, pp. 3, 6-7.  The Board observes that the fracture is documented in the Veteran's service treatment records, specifically February 1978 x-ray reports of a severe fracture of the right fifth metatarsal, and treatment with a cast.

The evidence of record is consistent with the Veteran's contentions.  First, the Veteran has a current disability, including a December 2005 VA clinician's diagnosis of degenerative arthritis in the right foot based on x-ray evidence.

Second, the Veteran has provided competent and credible testimony that his right fifth metatarsal was fractured in service and has continued to be symptomatic since service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Here, the right fifth metatarsal fracture is documented in the Veteran's February 1978 service treatment records.  Further, the Veteran is competent to sense pain in his right fifth metatarsal.  Moreover, that pain is consistent with diagnoses from VA clinicians.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board further finds that the Veteran's testimony is credible, based on the documentation of the accident in his service treatment records, and the absence of any post-service right fifth metatarsal injury in the record.

Although cognizant of the April 1982 and March 2006 negative VA examination reports, the Board finds that these are outweighed by the Veteran's competent and credible testimony, and the VA clinician's diagnosis of arthritis.  Specifically, the April 1982 VA examiner found that the Veteran's feet were "normal," but there is no evidence that an x-ray was performed until December 2005, at which point the x-ray revealed degenerative arthritis of the right foot.  Similarly, the March 2006 VA examiner's negative opinion relies on the incorrect predicate fact that the Veteran "had no recurrent right foot symptoms until the last five years or so."  Rather, the most probative evidence shows that the Veteran has experienced ongoing right foot pain since the severe right fifth metatarsal fracture in February 1978.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's residuals of a right foot fifth metatarsal fracture are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his residuals of a right foot fifth metatarsal fracture, to include degenerative arthritis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Posttraumatic Neuropathic Migraine Headaches

As an initial matter, the Board observes that the Veteran explained in his March 2016 videoconference hearing testimony that a separate, 50 percent rating for headaches would satisfy his appeal as to his headache symptoms.  See transcript, pp. 9-10, 12-14, 21.  Consequently, the grant of a separate 50 percent rating for headaches herein constitutes a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran contends in his September 2014 statement that "On April 3, 1979 I was involved in an accident on MCAS Iwokuni in Japan while on active duty....As a result of that accident I suffered a Depressed Basilar Skull Fracture X3 and thus, Post Traumatic Concussion Syndrome / TBI...Since that day I have and continue to struggle with....headaches."

At his March 2016 videoconference hearing, the Veteran testified that his headaches occur daily and last all day, include sensitivity to light and noise, and interfere with the performance of a job.  See transcript, pp. 9-10.  The Veteran reported that these symptoms have been constant throughout the appeal.  Id., pp. 11-12.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence shows that a separate disability evaluation of 50 percent, but no higher, for posttraumatic neuropathic migraine headaches is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Specifically, VA clinicians have diagnosed the Veteran with neuropathic headaches since August 2006.  In June 2010, a VA clinician found that the Veteran's post-traumatic headaches have undergone progressive worsening, presumably since the documented 1979 head trauma accident in service.  In May 2011, a VA clinician found that the Veteran had residual chronic migraine headaches from the traumatic brain injury (TBI) and skull fracture.  Consistent with his March 2016 videoconference testimony, the Veteran told his May 2011 VA examiner that he has light and sound sensitivity with his headaches; the May 2011 VA examiner diagnosed TBI "with residual chronic migraine headaches."

The Board finds that both the Veteran's statements and the clinical evidence of record is consistent with posttraumatic neuropathic migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Consequently, the full 50 percent separate rating for headaches sought by the Veteran is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100; see also AB v. Brown, 6 Vet. App. 35 (1993).


ORDER

Service connection for residuals of a right foot fifth metatarsal fracture, to include degenerative arthritis, is granted.

A 50 percent disability rating for headaches is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified at his March 2016 videoconference hearing that his hearing loss and vertigo have gotten worse.  See transcript, pp. 18-19, 21.  Similarly, he testified that he wants a new VA examination for the psychiatric symptoms of his TBI.  Id., pp. 12-14, 21.  VA most recently provided the Veteran with examinations in May 2011 for TBI, and in August 2014 for hearing loss.  The Board observes that worsening of the Veteran's bilateral hearing loss may be pertinent under 38 C.F.R. §§ 3.383(a)(3), 4.85(f) (2015).  The new evidence suggests that the disabilities have worsened since the last examinations, and VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his psychiatric disability, vertigo, and hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Remand of the issue of entitlement to a TDIU is warranted because it is inextricably intertwined with the issues on appeal.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his psychiatric, vertigo, and hearing loss disabilities, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric, vertigo, and hearing loss disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his psychiatric, vertigo, and hearing loss disabilities, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the psychiatric symptoms of the Veteran's TBI, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the psychiatric symptoms of the Veteran's TBI have on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  After obtaining any outstanding treatment records regarding the Veteran's vertigo, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's vertigo has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

5.  After obtaining any outstanding treatment records regarding the Veteran's hearing loss, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's hearing loss has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

The RO is advised that review of the Veteran's claim for hearing loss should incorporate the principles of 38 C.F.R. §§ 3.383(a)(3), 4.85(f) (2015).

6.  Then readjudicate the appeal, to include the issue of entitlement to TDIU.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


